Citation Nr: 0710797	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (initial) rating for a 
seizure disorder, now rated 20 percent disabling.

2.  Entitlement to an increased (initial) rating for migraine 
headaches, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 RO decision.  The veteran 
testified before the Board in September 2006.

In January 2005, the RO also awarded service connection and a 
0 percent rating for a left forehead scar.  The veteran filed 
a notice of disagreement with the assigned rating, and the RO 
sent a statement of the case regarding that issue in August 
2005.  But with his August 2005 substantive appeal, the 
veteran specifically declined to perfect his appeal of this 
issue.  Therefore, it is not before the Board at this time.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is needed.


REMAND

At the September 2006 Board hearing, the veteran testified 
that he had received treatment for his seizure disorder and 
migraine headaches a few months earlier at the Mountain Home, 
Arkansas, VA Outpatient Clinic (VAOPC).  He also testified 
that he was scheduled to return there soon so that his 
treating neurologist could better assess the severity of his 
disabilities.  

The most recent VA treatment reports from the Little Rock, 
Arkansas VA Medical Center, including those from the Mountain 
Home VAOPC, that are in the claims folder are dated through 
October 2004.  Since the veteran has identified potentially 
relevant additional VA medical records, they should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the Board hearing, the veteran also stated that he had 
been treated in the past at Baxter Regional Medical Center in 
Mountain Home, Arkansas, including for a grand mal seizure in 
July 2004.  These records should be obtained because the 
veteran's claim for a higher rating involves the initial 
grant of service connection.  Thus, different percentage 
ratings for the disability may be assigned for different 
periods of time, since the effective date of service 
connection, based on the facts found (i.e., "staged 
ratings").  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the veteran testified at the hearing that his 
employment has been affected by the seizure disorder and 
migraine headaches.  He implied that he had statements from 
his employer which addressed how the disabilities impacted on 
his employment.  The veteran should be asked to submit such 
statements.  

The Board notes that once a veteran submits evidence of a 
medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, VA must 
consider whether the veteran is entitled to a total 
disability rating based on individual unemployability (i.e., 
a TDIU rating).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12- 2001 (July 6, 2001) (cited 
at 69 Fed. Reg. 25,174 (May 5, 2004)).  However, the veteran 
does not appear to be arguing that there is evidence of 
unemployability.  Rather, he contends that there is evidence 
of an impact on employability.  Therefore, there is not yet 
any need to consider a TDIU rating unless the veteran 
formally or informally makes such a claim.  See Roberson, 
supra.   

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of any VA and non-VA 
medical records of treatment of the 
veteran's service-connected seizure 
disorder and migraine headaches that have 
been identified but not yet associated 
with the claims folder.  This should 
include all treatment that the veteran 
received at Baxter Regional Medical 
Center in Mountain Home, Arkansas, as 
well as treatment records from the Little 
Rock, Arkansas VA Medical Center 
(including those from the Mountain Home 
VAOPC) from October 2004 o the present.  

2.  Request that the veteran submit any 
other pertinent evidence in his 
possession, including statements from his 
employer regarding the impact of the 
disabilities on his employment.

3.  Then, readjudicate the claims for an 
increased (initial) rating for a seizure 
disorder and migraine headaches.  If 
either decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


